Title: To Thomas Jefferson from John F. Oliveira Fernandes, 30 December 1806
From: Fernandes, John F. Oliveira
To: Jefferson, Thomas


                        
                            Sir!
                            
                            Norfolk Virginia 30th. Decr. 1806.
                        
                        By directions of our mutual Friend Thos. Newton Esqre. we have Shipped for Richmond directed to Messrs.
                            Gibson & Jefferson one cased qr Cask of sweet wine or Lisbon Malmsey which
                            notwithstanding be allready fined we think it requires to be fined again before to be used & expecting it to your
                            intire Satisfaction we remain with the greatest respect & consideration— 
                  Sir! Your most obedient & hble
                            Servants.
                        
                            Oliveira, Fernds. &C.
                        
                    
                     [on verso:]
                           
                              To 1
                              Q Cask Sweet Lisbon Wine conty. 
                              }
                              $ 66
                              .
                           
                           
                              
                              
                                    33 gall: @ $2.
                           
                           
                              
                              empty qr  Cask @
                              
                              2
                              .
                           
                           
                              
                              Case & Casing
                              
                              1 
                              .25
                           
                           
                              
                              Drayage
                              
                              
                                 
                                     
                                 
                              
                              
                                 .25
                              
                           
                           
                              
                              
                              
                              $ 69
                              .50
                           
                        
                     
                                          
                  
                            
                            OF&C
                        
               